DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are presented for examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101

The following is a quotation of 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are system claims; however, they lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. As such, they fail to fall within a statutory category.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 10, and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 2, the phrases "the blockchain” and “the first transaction signature” renders the claim(s) indefinite because the scope of the claim is unascertainable.  See MPEP § 2173.05(d).
Appropriate correction is required.

As to claim 10, the phrases “the namespace” and “the knowledge entry attribute category” renders the claim(s) indefinite because the scope of the claim is unascertainable.  See MPEP § 2173.05(d).
Appropriate correction is required.

As to claim 13, the phrases “the namespace”, “the browsing”, and “the knowledge inquiry” renders the claim(s) indefinite because the scope of the claim is unascertainable.  See MPEP § 2173.05(d).
Appropriate correction is required.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, and 35 U.S.C. 112(b) rejections.

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K CHAU whose telephone number is 571-270-1754.  The examiner can normally be reached on Monday – Friday 7:30am-4:00pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUNG K CHAU/Primary Examiner, Art Unit 2153